DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/09/2022 has been entered.  New claims 16-18 have been added.  Claims 1-18 are presented for examination.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a controller configured to: …. wherein it is determined ….”  The scope or meaning of the phrase, “wherein it is determined …” is unclear.  That is, it is unclear what performs the determining and how it connects to the rest of the claim i.e., whether the processor or some other entity, outside of the claimed apparatus, performs the determination.  Put another way, the claim appears to add a method step to an apparatus claim without clarifying that the apparatus performs the method step.  For the purpose of examination, Examiner interprets the phrase as meaning that the processor performs the determination.
Claim 3, 6 and 10 recite the limitation, “said another of the character string.” There is insufficient antecedent basis for this limitation in the claim.  (Parent claim 1 does refer to “another part of the character string”).      
Claim 7 recites the limitation, “the display item.”  There is insufficient antecedent basis for this limitation in the claim.  
Claims 2-12, 16 and 17 are rejected for failing to cure the deficiencies of their respective parent claims.  

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.
Claims 1-3, 5-8, 10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakane (US 2010/0275151).

 	Arakane was submitted in an IDS dated 4/23/2021. 

 	Regarding claim 1, Arakane teaches an information processing apparatus (Fig. 1, [0023], multifunctional peripheral 1) comprising:
 	a touch panel display (Fig. 1, [0027], LCD 27); and
 	a controller including a processor (Fig. 1, [0025], CPU 11), the controller configured to:
 	cause the touch panel display to display a part of a character string within an area as a selectable item (Figs. 3, 8, [0033-0036, 0072-0073, 0076-0077], the breadcrumb display area 34 includes a string that can be scrolled and that can be selected; for example, consider a small region around the “s” in the second panel of Fig. 8 from the top, which is being touched by a finger that is being dragged rightward; this small region can be understood as the claimed “area”; that region includes part of the string), 
 	wherein it is determined, based on a comparison between a number of characters of the character string and a predetermined character limit, whether the entire character string is displayed (Fig. 6, 7 [0064-0066, 0062-0063], the system compares the display width W of the string to be presented with a predetermined width Ws i.e., the claimed “predetermined character limit”; based on this analysis, the system determines whether the string can be fully displayed or not; as noted in Fig. 7, [0062], W is determined by taking into account the number of pixels needed to display each character);
 	cause the touch panel display to display another part of the character string within the area, in response to detecting a start of a touch operation on the displayed part of the character string (Fig. 8, [0072-0073, 0076-0077], as seen in Fig. 8, a user touches a small region around the S in the term, “setup” in the breadcrumb line and drags to cause scrolling; this causes a different character or element of the string to appear in the region where the S previously was i.e., the term “setup” has been replaced by the term “fax,” because the scrolling caused the term, “fax” to move to the right; more generally, the user can touch any portion of or region in the breadcrumb string and drag to cause scrolling, thus causing other elements of the string to appear in the touched portion of the string);
 	execute a predetermined process corresponding to the character string, in response to detecting a release operation inside the area ([0077], when a user touches an element in the breadcrumb string, an operation is performed e.g., a new screen is presented; such a touch naturally involves a release and thus can be understood as a “release operation”; thus, if a user touched “fax” or “setup” as described above, the above operation would be performed) and
 	in response to detecting a drag operation outside of the area (Fig. 8, [0072-0077], as seen in the fourth panel from the top, a user can touch the panel at a different location, outside of a small region touched in the second panel, and drag leftward), 
 	cause the touch panel display to display the part of the character string within the area without executing the predetermined process corresponding to the character string (Fig. 8, [0072-0077], as seen in the last panel from the top, the leftward drag from outside of the small region has caused a reappearance of the second panel from the top i.e., the “s” in “setup” again is being displayed in the small region identified by the touch in the second panel). 

 	Regarding claim 2, Arakane teaches the invention as claimed in claim 1. Arakane also teaches wherein the predetermined character limit is a limit of a number of characters that can be displayed per line (Arakane Fig. 6, 7 [0064-0066, 0062-0063], the system compares the display width W of the string to be presented with a predetermined width Ws i.e., the claimed “predetermined character limit,” which represents the available width of a line on the display; based on this analysis, the system determines whether the string can be fully displayed or not; as noted in Fig. 7, [0062], W is determined by taking into account the number of pixels needed to display each character.)

 	Regarding claim 3, Arakane teaches the invention as claimed in claim 1. Arakane also teaches wherein the controller scrolls the character string so as to display said another of the character string (Fig. 8, [0072-0074, 0068], when the user scrolls the breadcrumb line, characters are shown that were previously not visible).

 	Regarding claim 5, Arakane teaches the invention as claimed in claim 1.  Arakane also teaches wherein the controller detects the touch operation and detects the release operation (Arakane Fig. 8, [0072-0073, 0076-0077], as seen in Fig. 8, a user touches a small region around the S in the term, “setup” in the breadcrumb line and drags to cause scrolling; Arakane [0077], when a user touches an element in the breadcrumb string, an operation is performed e.g., a new screen is presented; such a touch naturally involves a release and thus can be understood as a “release operation”).  

 	Regarding claim 6, Arakane teaches the invention as claimed in claim 1.  Arakane also teaches wherein the controller displays said another of the character string in response to detecting another drag operation inside the area (Arakane Figs. 3, 8, [0033-0036, 0072-0073, 0076-0077], as seen in Fig. 8, a user can drag on an area in a string to scroll the string to reveal at least a character of the string; naturally, if the user drags on the same area, another character may be revealed; for example, in Fig. 8, a user drags twice on a string to reveal different characters at different times, and such dragging can occur anywhere on the string).

 	Regarding claim 7, Arakane teaches the invention as claimed in claim 1.  Arakane also teaches wherein the display item contains the character string (Arakane Fig. 8, [0035-0036], a display section 34b can display the string; also, naturally any portion of a string can also be considered to be a shorter string contained with a longer string i.e., the claimed “display item.”).

 	Regarding claim 8, Arakane teaches the invention as claimed in claim 1.  Arakane also teaches wherein the controller selects the character string based on detecting the touch operation on the displayed part of the character string (Arakane Fig. 8, [0072-0073], the system selects the breadcrumb string for scrolling when the user touches the displayed part of the breadcrumb string).  

 	Regarding claim 10, Arakane teaches the invention as claimed in claim 1.  Arakane also teaches wherein the controller displays said another of the part of the character string even in response to detecting a drag operation inside the area (Fig. 8, [0072-0073, 0076-0077], as seen in Fig. 8, a user touches a small region around the S in the term, “setup” in the breadcrumb line and drags to cause scrolling; this causes a different character or element of the string to appear in the region where the S previously was i.e., the term “setup” has been replaced by the term “fax,” because the scrolling caused the term, “fax” to move to the right; more generally, the user can touch any portion of or region in the breadcrumb string and drag to cause scrolling).
 	
 	Regarding claim 12, Arakane teaches the invention as claimed in claim 1.  Arakane also teaches wherein the controller compares a number of characters of the character string and a predetermined number of characters and determines, based on a result of the comparison, whether the rest of the character string is displayed (Arakane Fig. 6, 7 [0064-0066, 0062-0063], the system compares the display width W of the string to be presented with a predetermined width Ws i.e., the claimed “predetermined character limit”; based on this analysis, the system determines whether the string can be fully displayed or not; as noted in Fig. 7, [0062], W is determined by taking into account the number of pixels needed to display each character).

 	Regarding claim 13, the claim corresponds to claim 1 and is rejected for the same reasons. 

 	Regarding claim 14, Arakane teaches the invention as claimed in claim 13.  Claim 14 also corresponds to claim 2 and is rejected for the same reasons.

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons.  Arakane also teaches a non-transitory storage medium ([0025] describes memory and programs) storing a control method for controlling an information processing apparatus having a touch panel display ([0025, 0027] describes a device with a touch display).  

 	Regarding claim 16, Arakane teaches the invention as claimed in claim 1.  Arakane also teaches wherein the selectable item is an item included in a list displayed on the touch panel display (Arakane Fig. 8, [0073], the user can touch any part or element in the breadcrumb string to select the string i.e., each element is therefore a selectable item; the string is in a list of items displayed on a touch screen, as seen in Fig. 8).

 	Regarding claim 17, Arakane teaches the invention as claimed in claim 1.  Arakane also teaches wherein the predetermined process is a process for displaying a display item corresponding to the character string ([0077], when a user touches an element in the breadcrumb string, an operation is performed e.g., a new screen is presented based on the touched section of the breadcrumb string).

 	Regarding claim 18, Arakane teaches the invention as claimed in claim 13.  Claim 18 also corresponds to claim 17 and is rejected for the same reasons.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arakane in view of Boettcher (US 2011/0225492) and further in view of Prud'Hommeaux (US 8,347,232).  
 	
 	Boettcher and Prud'Hommeaux were submitted in an IDS dated 4/23/2021.

 	Regarding claim 4, Arakane teaches the invention as claimed in claim 3.  However, Arakane does not expressly disclose wherein the controller scrolls the character string continuously until the drag operation to movement of the touch is detected outside of the area.
 	In the same field of endeavor, Boettcher teaches wherein the controller scrolls the character string continuously (Figs. 5P, 6A-6B [0050, 0216, 0200, 0205, 0207-0214], for example, as noted in [0200, 0210, 0213-0214, 0216], if a user presses and holds an item with a string, the item is continuously marquee scrolled as long as the press-and-hold gesture is performed).
   	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the controller scrolls the character string continuously as suggested in Boettcher into Arakane, because Arakane and Boettcher pertain to analogous fields of technology.  Both Arakane and Boettcher pertain to scrolling a selected string by touching the string.  In Boettcher, the user can press-and-hold on the string and thus cause the string to be continuously scrolled. It would be desirable to incorporate this feature into Arakane to allow for additional gesture commands and scrolling features e.g., see Boettcher Figs. 5P, 6A-6B [0050, 0216, 0200, 0205, 0207-0214].
 	However, the combination of Arakane and Boettcher does not expressly disclose the scrolling continuously until the drag operation to movement of the touch is detected outside of the area.
 	In the same field of endeavor, Prud'Hommeaux teaches the scrolling continuously until the drag operation to movement of the touch is detected outside of the area (Prud'Hommeaux col. 13, lines 39-67, a user can select an element by touch and holding on the element; then the user can cancel the selection by dragging the finger away from the selected element; in the context of Arakane/Boettcher, this means that if a user uses a press-and-hold to select an item, thereby causing scrolling, and then drags away the finger to outside of the item, then the selection and scrolling will cease).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the scrolling continuously until the drag operation to movement of the touch is detected outside of the area as suggested in Prud'Hommeaux into Arakane/Boettcher, because Arakane/Boettcher and Prud'Hommeaux pertain to analogous fields of technology.  Arakane/Boettcher relates to press-and-holding on an item to select and scroll the item.  If a user no longer presses-and-holds on the item, the scrolling stops e.g., see Boettcher [0216].  In Prud'Hommeaux, a user can also press-and-hold on an item to select the item.  To cancel the selection, the user can drag the finger away from the item.  It would be desirable to incorporate this feature into Arakane/Boettcher, so that another option could be provided to a user to cancel their selection on a touch interface e.g., see Prud'Hommeaux col. 13, lines 39-67).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arakane in view of Prud'Hommeaux.  

 	Regarding claim 9, Arakane teaches the invention as claimed in claim 8.  However, Arakane does not expressly disclose wherein, in response to detecting the drag operation to outside of the area, the controller cancels selection of the character string.
 	In the same field of endeavor, Prud'Hommeaux teaches in response to detecting the drag operation to outside of the area, the controller cancels selection of the character string (Prud'Hommeaux col. 13, lines 39-67, a user can select an element by touching an element; then the user can cancel the selection by dragging the finger away from the selected element; in the context of Arakane/Boettcher, this means that if a user selects an item using touch, thereby causing scrolling, and then drags away the finger to outside of the item, then the selection and scrolling will cease).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated in response to detecting the drag operation to outside of the area, the controller cancels selection of the character string as suggested in Prud'Hommeaux into Arakane because Arakane and Prud'Hommeaux pertain to analogous fields of technology.  Both Arakane and Prud'Hommeaux pertain to a system where a user can select an element by touching the element, whereby the selecting and touching of the element trigger an operation.  In Prud'Hommeaux, a user can cancel the selection by dragging a finger away from the selected element. It would be desirable to incorporate this feature into Arakane in order to provide alternative options for canceling a selection e.g., see Prud'Hommeaux col. 13, lines 39-67.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arakane in view of Boettcher.  

 	Regarding claim 11, Arakane teaches the invention as claimed in claim 1.  However, Arakane does not expressly disclose wherein, in response to detecting the touch operation on the displayed part of the character string, the controller causes the touch panel display to display the rest of the character string without a drag operation.
 	In the same field of endeavor, Boettcher teaches wherein, in response to detecting the touch operation on the displayed part of the character string, the controller causes the touch panel display to display the rest of the character string without a drag operation (Boettcher Figs. 5P, 6A-6B [0050, 0216, 0200, 0205, 0207-0214], for example, as noted in [0200, 0210, 0213-0214, 0216], if a user presses and holds an item with a string, the item is continuously marquee scrolled as long as the press-and-hold gesture is performed)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein, in response to detecting the touch operation on the displayed part of the character string, the controller causes the touch panel display to display the rest of the character string without a drag operation as suggested in Boettcher into Arakane because Arakane and Boettcher pertain to analogous fields of technology. Both Arakane and Boettcher pertain to an interface where users can use touch operations to scroll strings or items in the interface.  In Boettcher, a user can press-and-hold on an item and cause it to scroll.  It would be desirable to incorporate this feature into Arakane to provide various ways to scroll an item e.g., see Boettcher [0200, 0210, 0213-0214, 0216]. 

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 13 and 15.
 	Regarding independent claims 1, 13 and 15, Applicant has amended the claims to recite, “cause the touch panel display to display a part of a character string within an area as a selectable item, wherein it is determined, based on a comparison between a number of characters of the character string and a predetermined character limit, whether the entire character string is displayed; cause the touch panel display to display another part of the character string within the area, in response to detecting a start of a touch operation on the displayed part of the character string; execute a predetermined process corresponding to the character string, in response to detecting a release operation inside the area; and in response to detecting a drag operation outside of the area, cause the touch panel display to display the part of the character string within the area without executing the predetermined process corresponding to the character string.”  The above amendments broaden the scope of the claim in various respects, and appear to depart substantially from suggestions made by the Examiner.  Based on the above and upon further review and consideration, Examiner has therefore rejected claims 1, 13 and 15 as being anticipated by Arakane.  Applicant’s remarks are moot in view of the new grounds of rejection.
 	Applicant alleges that claims 2-12, 14, 16 and 17 are allowable in view of their dependency on claims 1 and 13.  Claims 2-12, 14, 16 and 17 are rejected as being taught by Arakane, Boettcher and/or Prud'Hommeaux.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Koara (US 2016/0004339) teaches using a gesture and touch-and-release method to manipulate GUI elements e.g., see Koara [0004].   	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143